UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6941


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DANNY L. BLACKMON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:03-cr-00077-BO-1)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny L. Blackmon, Appellant Pro Se. Seth Morgan Wood, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Danny L. Blackmon appeals from the district court’s order denying his Fed. R.

Crim. P. 36 motion. Blackmon sought to delete or correct information from his presentence

report (“PSR”). Because the relief he seeks is not available by way of Rule 36, we affirm.

       Rule 36 provides that “[a]fter giving any notice it considers appropriate, the court

may at any time correct a clerical error in a judgment, order, or other part of the record, or

correct an error in the record arising from oversight or omission.”           The Advisory

Committee Notes to Rule 36 point out that Rule 36 is similar to Fed. R. Civ. P. 60(a), which

provides for the correction of clerical mistakes in civil orders. The Ninth Circuit explained

the type of clerical mistakes that may be corrected under Rule 60(a) as follows:

       The basic distinction between “clerical mistakes” and mistakes that cannot
       be corrected pursuant to Rule 60(a) is that the former consist of “blunders in
       execution” whereas the latter consist of instances where the court changes its
       mind, either because it made a legal or factual mistake in making its original
       determination, or because on second thought it has decided to exercise its
       discretion in a manner different from the way it was exercised in the original
       determination.

Blanton v. Anzalone, 813 F.2d 1574, 1577 n.2 (9th Cir. 1987). Blackmon failed to show

any clerical errors in the PSR.

       Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                                 AFFIRMED



                                              2